    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK

    CAROL ZIEGLER, on behalf of G.S.,

                                                Plaintiff,
                     -v-                                                            Civ. No. 1:18-CV-880
                                                                                           (GLS/DJS)
    COLLEEN MULTER, et al.,

                                                Defendants.
D




    APPEARANCES:                                                           OF COUNSEL:

    CAROL ZIEGLER
    Plaintiff, Pro Se
    P.O. Box 853
    Rensselaer, NY 12144

    DANIEL J. STEWART
    United States Magistrate Judge
J




                               REPORT-RECOMMENDATION and ORDER

            On July 27, 2018, pro se Plaintiff Carol Ziegler filed a Complaint on behalf of her

    granddaughter, G.S.1 Dkt. No. 1, Compl.; Dkt. Nos. 1-2 & 1-3, Suppl. in Support of Compl.

    Plaintiff submitted an Application to Proceed In Forma Pauperis (“IFP”), which the Court granted.

    Dkt. Nos. 4 & 6. The Court sua sponte performed an initial review of the Complaint pursuant to 28
S




    U.S.C. § 1915(e), and recommended dismissal of the Complaint with leave to replead. Dkt. No. 7.

    Shortly thereafter, while the Report-Recommendation and Order was pending with the District

    Court, Plaintiff filed an Amended Complaint. Dkt. No. 8. On September 25, 2018, the District

    Court adopted the Report-Recommendation and Order, dismissing the Complaint with leave to

    replead, and referred Plaintiff’s Amended Complaint to the undersigned for review. Dkt. No. 10.


            1
              As in the Court’s previous Report-Recommendation and Order, for ease of reference, the Court will refer to
    Ms. Zielger as “Plaintiff” and to G.S. by her initials.
                                             I. DISCUSSION

                                        A. Pleading Requirements

           The same standards apply to review of Plaintiff’s Amended Complaint as applied to the

    review of her initial Complaint. Without setting forth those standards in detail again, the Court notes

    that when “reviewing a complaint under section 1915(e), the court is guided by applicable

    requirements of the Federal Rules of Civil Procedure.” Gillich v. Shields, 2018 WL 2926299, at *3

    (N.D.N.Y. Apr. 30, 2018), report and recommendation adopted, 2018 WL 2926302 (N.D.N.Y. June
D




    8, 2018). Rule 8 of the Federal Rules of Civil Procedure requires that a pleading contain “a short

    and plain statement of the claim showing that the pleader is entitled to relief.” See FED. R. CIV. P.

    8(a)(2). The purpose of this Rule “is to give fair notice of the claim being asserted so as to permit

    the adverse party the opportunity to file a responsive answer, prepare an adequate defense and

    determine whether the doctrine of res judicata is applicable.” Powell v. Marine Midland Bank, 162
J




    F.R.D. 15, 16 (N.D.N.Y. 1995).

           “Ordinarily, a court should not dismiss a complaint filed by a pro se litigant without granting

    leave to amend at least once if there is any indication that a valid claim might be stated.” Veronese

    v. Finkle, 2011 WL 6258812, at *2 n. 1 (N.D.N.Y. Dec. 12, 2011) (citing cases). However, “a

    dismissal with prejudice is generally appropriate where a court puts a plaintiff on notice of a
S




    complaint’s deficiencies and the plaintiff fails to correct those deficiencies after amendment.” Abu

    Dhabi Commercial Bank v. Morgan Stanley & Co. Inc., 2009 WL 3346674, at *2 (S.D.N.Y. Oct.

    15, 2009) (citing cases).

                     B. Allegations Contained in Plaintiff’s Amended Complaint

           In terms of substance, the Amended Complaint describes that G.S. has a number of medical


                                                     -2-
    conditions, and describes an incident in which G.S. fell asleep in school and the incident was

    allegedly improperly handled by the school. Am. Compl. at pp. 2-3.2 Plaintiff also filed what

    appears to be a letter to the Court with her Amended Complaint, which asserts that the school should

    have gotten G.S. medical care; that the school has harassed Plaintiff and caused her suffering; that

    the school did not put G.S. in second grade when it should have; and that Plaintiff had to pull G.S.

    out of a certain program at the school to keep her from certain Defendants. Id. at pp. 5-6. Plaintiff

    seeks a sum of $450,000. Id. at p. 4.
D




             As with Plaintiff’s original Complaint, it is impossible for this Court to assess whether a

    valid claim has been asserted. It is unclear what claims, if any, Plaintiff seeks to assert on her own

    behalf, and what the legal and factual basis for those claims might be.

             As also was the case with Plaintiff’s original Complaint, it appears that Plaintiff intends to

    bring this lawsuit on behalf of her granddaughter, G.S., a minor. As outlined in the Court’s previous
J




    Report-Recommendation and Order, “[a] person who has not been admitted to the practice of law

    may not represent anybody other than himself.” Guest v. Hansen, 603 F.3d 15, 20 (2d Cir. 2010)

    (citation omitted). As such, I again recommend that any claims that Plaintiff intends to pursue on

    behalf of G.S. be dismissed.

             In its current form, the Complaint is insufficient and should be dismissed. The Court
S




    recommends, however, that Plaintiff be given a final opportunity to amend her Complaint. It is

    unclear whether her Amended Complaint crossed in the mail with the Report-Recommendation and

    Order, and she therefore may not have had the benefit of reviewing it, as well as the District Court’s

    Order, prior to her filing. The Court again advises Plaintiff that should she be permitted to amend

             2
               Citations to Plaintiff’s Complaint are to the pagination assigned by the Court’s Case Management Electronic
    Case Files (“CM/ECF”) System.

                                                             -3-
    her Complaint, any amended pleading she submits shall supersede and replace in its entirety the

    previous Complaints, and they must comply with Rules 8 and 10 of the Federal Rules of Civil

    Procedure. I again recommend that Plaintiff be provided time to retain counsel or to request the

    appointment of counsel for G.S in the event that she desires to pursue claims on behalf of G.S.3

    Should Plaintiff not obtain counsel for G.S., Plaintiff may only file an amended complaint

    containing claims that she wishes to personally pursue.

                                                   II. CONCLUSION
D




             WHEREFORE, for the reasons stated herein, it is hereby

             RECOMMENDED, that Plaintiff’s Amended Complaint be dismissed, pursuant to 28

    U.S.C. § 1915 for failure to state a claim; however, it is further

             RECOMMENDED, that prior to dismissing Plaintiff’s Amended Complaint in its entirety,

    Plaintiff be provided a final opportunity to amend her Complaint to correct the format and expand
J




    upon the facts that would support her claim for entitlement to relief; and it is further

             RECOMMENDED, that Plaintiff be permitted an opportunity to retain counsel for G.S.,

    and that if Plaintiff does not obtain counsel for G.S., she should remove all claims asserted on behalf

    of her minor granddaughter in any amended complaint; and it is further

             ORDERED, that the Clerk of the Court serve a copy of this Report-Recommendation and
S




    Order upon Plaintiff.




             3
              The Court notes that Plaintiff sought appointment of counsel by the Court. Dkt. No. 9. After considering the
    factors outlined by the Second Circuit, in particular that the Court had recommended dismissal of the Complaint, the
    Court denied Plaintiff’s application without prejudice to renew. Dkt. No. 10 (citing Cooper v. A. Sargenti Co., 877 F.2d
    170, 172-74 (2d Cir. 1989); Terminate Control Corp., 28 F.3d 1335 (2d Cir. 1994); Hodge v. Police Officers, 802 F.2d
    58, 61-62 (2d Cir. 1986)).

                                                              -4-
             Pursuant to 28 U.S.C. § 636(b)(1), the parties have fourteen (14)4 days within which to file

    written objections to the foregoing report. Such objections shall be filed with the Clerk of the Court.

    FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN (14) DAYS WILL

    PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993) (citing

    Small v. Sec’y of Health and Human Servs., 892 F.2d 15 (2d Cir. 1989)); see also 28 U.S.C. §

    636(b)(1); FED. R. CIV. P. 72 & 6(a).
D




    Date: October 2, 2018
          Albany, New York
J
S




             4
                If you are proceeding pro se and are served with this Order by mail, three additional days will be added to
    the fourteen-day period, meaning that you have seventeen days from the date the order was mailed to you to serve and
    file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or a legal
    holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal holiday. FED.
    R. CIV. P. 6(a)(1)(C).

                                                               -5-
